DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 10/12/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Examiner’s Responses:
Applicant’s arguments, see Remarks, filed 10/12/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: with respect to Claims 1-20, Examiner agrees with Applicant’s remarks filed on 10/12/2021 pages 9-11. Therefore, the claims are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664